DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s remarks and amended claims filed on July 28, 2021 is acknowledged. Claims 1-10 are pending in this application. Claim 10 has been amended. All pending claims are under examination in this application. 

Information Disclosure Statement
Receipt of the Information Disclosure Statement filed on October 14, 2019 is acknowledged. A signed copy is attached to this office action. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art is that of Luan et al. (CN 104710644) as cited on the International Search Report dated July 1, 2019 and the IDS dated October 14, 2019 (see attached English translation of entire document). Luan discloses a method of preparing an antibacterial surface on the surface of a medical polymeric material comprising:
(1) after plasma body pre-treatment being carried out to medical macromolecular materials surface, at its chemical grafting treated benzyl chloride, then the medical macromolecular materials on grafting benzyl chloride surface and dialkyl dithiocarbamate are reacted, the medical macromolecular materials of obtained controllable light initiator modification of surfaces;
(2) medical macromolecular materials of described controllable light initiator modification of surfaces are placed in anti-bacterial attachment monomer solution, the medical macromolecular materials that UV-light causes described controllable light initiator modification of surfaces carry out graft polymerization reaction, the medical macromolecular materials of obtained anti-bacterial attachment brush modification of surfaces;
(3) by the medical macromolecular materials of described anti-bacterial attachment brush modification of surfaces through cleaning after, be placed in sterilization monomer solution, the medical macromolecular materials that UV-light causes described anti-bacterial attachment brush modification of surfaces carry out graft polymerization reaction, have finally prepared anti-bacterial attachment brush bottom and sterilization on the surface at medical macromolecular materials and have brushed the co-modified antimicrobial surface of layer bilayer brush.
 Luan does not disclose the adhesion layer on the surface of the medical material is obtained by means of initiator grafting by atom transfer radical polymerization or the antimicrobial layer is grafted on the surface of he substrate by click reaction.   There is no motivation to alter the method of Luan as recited in the instant claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/             Primary Examiner, Art Unit 1615